                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at Pikeville)

  DAILY UNDERWRITERS OF                              )
  AMERICA, INC.,                                     )
                                                     )         Civil Action No. 7:18-CV-034-CHB
            Plaintiff,                               )
                                                     )
  v.                                                 )                  JUDGMENT
                                                     )
  JOHNNY CAUDILL,                                    )
                                                     )
            Defendant.
                                        ***    ***       ***    ***
       Consistent with the Memorandum Opinion and Order entered this date and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and ADJUDGED as follows:

       1.        Daily Underwriters of America, Inc.’s Petition for Declaratory Judgment [R. 1] is

DENIED.

       2.        This a FINAL and APPEALABLE Judgment and there is no just cause for delay.

       This the 14th day of December, 2018.




                                                -1-
